


Exhibit 10.26

 

COBALT INTERNATIONAL ENERGY, INC.

LONG TERM INCENTIVE PLAN
Non-Qualified Stock Option Award Agreement

 

You have been granted an option (the “Option”) to purchase shares of Cobalt
International Energy, Inc. (this “Award”) on the following terms and subject to
the provisions of Attachment A and the Cobalt International Energy, Inc. Long
Term Incentive Plan (the “Plan”).  Unless defined in this Award Agreement
(including Attachment A, this “Agreement”), capitalized terms will have the
meanings assigned to them in the Plan.  In the event of a conflict among the
provisions of the Plan, this Agreement and any descriptive materials provided to
you, the provisions of the Plan will prevail.

 

Participant

 

[                        ]

 

 

 

Number of Shares Subject to the Option

 

[        ] Shares

 

 

 

Option Price per Share

 

$[        ]

 

 

 

Grant Date

 

[              ]

 

 

 

Expiration Date

 

[Insert 10th anniversary of Grant Date]

 

 

 

Vesting

 

Subject to Section 2 of Attachment A, the Option shall vest [insert applicable
vesting schedule]

 

--------------------------------------------------------------------------------


 

Attachment A

 

Non-Qualified Stock Option Award Agreement

Terms and Conditions

 

Grant to:  [               ]

 

Section 1.  Grant of Award.  Subject to the terms and conditions of the Plan and
this Agreement, the Company hereby grants an Option to the Participant on the
Grant Date on the terms set forth on the cover page of this Agreement, as more
fully described in this Attachment A.  The Option is intended to be a
non-qualified stock option, and is not intended to be treated as an option that
complies with Section 422 of the Code.  This Award is granted under the Plan,
which is incorporated herein by reference and made a part of this Agreement.

 

Section 2.  Vesting of Award.

 

(a)        Termination of Service.

 

(i)    Death or Disability.  In the event of the Participant’s Termination of
Service at any time due to the Participant’s death or Disability, any unvested
portion of the Option shall fully vest as of the date of such termination and
the Option shall remain exercisable until the earlier of (i) one year following
such Termination of Service and (ii) the Expiration Date.

 

(ii)   Termination for Cause.  In the event of the Participant’s Termination of
Service for Cause, any unvested portion of the Option and any vested portion of
the Option not yet exercised shall be forfeited in its entirety as of the date
of such termination without any payment to the Participant.

 

(iii)  Any Other Termination of Service.  In the event of the Participant’s
Termination of Service at any time for any reason (other than due to the
Participant’s death or Disability or a Termination of Service for Cause), any
unvested portion of the Option shall be forfeited in its entirety as of the date
of such termination without any payment to the Participant and any vested
portion of the Option shall remain exercisable until the earlier of (i) 90 days
following such Termination of Service and (ii) the Expiration Date.

 

(b)        Change in Control.  If a Change in Control occurs at any time, the
Option shall fully vest as of the date of such Change in Control and, unless
otherwise provided by the Committee, the Option will be canceled and the
Participant will receive an amount equal to the Intrinsic Value of the Option
(which may be equal to but not less than zero).

 

2

--------------------------------------------------------------------------------


 

Section 3.  Exercise of Option.

 

(a)        Right to Exercise.  The Option shall be exercisable on or prior to
the Expiration Date in accordance with the vesting schedule and applicable
provisions set forth in this Agreement and the Plan.

 

(b)        Method of Exercise.

 

(i)    The vested portion of the Option shall be exercisable by delivery of an
exercise notice in the form attached as Exhibit A (the “Exercise Notice”) which
shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and such other representations
and agreements as may be required by the Company; provided that the Option may
be exercised with respect to whole Shares only.  The Exercise Notice shall be
accompanied by payment of the aggregate exercise price as to all exercised
Shares.  The Option shall be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice accompanied by the aggregate exercise
price and the satisfaction of any tax withholding requirements.

 

(ii)   No Shares shall be issued pursuant to the exercise of an Option unless
such issuance and such exercise comply with all applicable laws and
regulations.  Assuming such compliance, for income tax purposes the Shares shall
be considered transferred to the Participant on the date on which the Option is
exercised with respect to such Shares.

 

(c)        Method of Payment.  Payment of the aggregate exercise price shall be
made by any of the following, or a combination thereof, at the election of the
Participant:

 

(i)    cash or check;

 

(ii)   if there is a public market for the Shares at such time, subject to such
requirements as may be imposed by the Committee, through the delivery of
irrevocable instructions to a broker to sell Shares obtained upon the exercise
of the Option and to deliver promptly to the Company an amount out of the
proceeds of such sale equal to the aggregate exercise price for the Shares being
purchased; or

 

(iii)  by any other method acceptable to the Committee.

 

(d)        Transferability.  The Option may not be assigned, sold, transferred
or otherwise be subject to alienation by the Participant other than by will;
provided, that, the designation of a beneficiary shall not constitute an
assignment, sale, transfer or alienation.

 

(e)        Withholding.  No Shares will be issued pursuant to the exercise of
this Option unless and until the Participant shall have remitted to the Company
an

 

3

--------------------------------------------------------------------------------


 

amount sufficient to satisfy any federal, state or local withholding tax
requirements, or shall have made other arrangements satisfactory to the Company
with respect to such taxes.  The Participant may elect that all or any part of
such withholding requirement be satisfied by retention by the Company of a
portion of the Shares purchased upon exercise of this Option.  If such election
is made, the Shares so retained shall be credited against such withholding
requirement at the fair market value of the Shares on the date of exercise.

 

Section 4.  Miscellaneous Provisions.

 

(a)        Notices.  All notices, requests and other communications under this
Agreement shall be in writing and shall be delivered in person (by courier or
otherwise), mailed by certified or registered mail, return receipt requested, or
sent by facsimile transmission, as follows:

 

if to the Company, to:

 

Cobalt International Energy, Inc.

Two Post Oak Central

1980 Post Oak Blvd., Suite 1200

Houston, TX 77056

Attention: General Counsel

Facsimile: 713-579-9184

 

if to the Participant, to the address that the Participant most recently
provided to the Company,

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.

 

(b)        Entire Agreement.  This Agreement, the Plan, and any other
agreements, schedules, exhibits and other documents referred to herein or
therein, constitute the entire agreement and understanding between the parties
in respect of the subject matter hereof and supersede all prior and
contemporaneous arrangements, agreements and understandings, both oral and
written, whether in term sheets, presentations or otherwise, between the parties
with respect to the subject matter hereof.

 

(c)        Amendment; Waiver.  No amendment or modification of any provision of
this Agreement shall be effective unless signed in writing by or on behalf of
the Company and the Participant, except that the Company may amend or modify
this Agreement without the Participant’s consent in accordance with the
provisions of the Plan or as otherwise set forth in this Agreement.  No waiver

 

4

--------------------------------------------------------------------------------


 

of any breach or condition of this Agreement shall be deemed to be a waiver of
any other or subsequent breach or condition whether of like or different
nature.  Any amendment or modification of or to any provision of this Agreement,
or any waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

 

(d)        Assignment.  Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Participant.

 

(e)        Successors and Assigns; No Third Party Beneficiaries.  This Agreement
shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns.  Nothing in this Agreement, expressed or implied, is intended
to confer on any person other than the Company and the Participant, and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

(f)         Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

(g)        Participant Undertaking.  The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or give effect to any of the obligations or
restrictions imposed on either the Participant or the Option pursuant to the
provisions of this Agreement.

 

(h)        Plan.  The Participant acknowledges and understands that material
definitions and provisions concerning the Option and the Participant’s rights
and obligations with respect thereto are set forth in the Plan.  The Participant
has read carefully, and understands, the provisions of the Plan.

 

(i)         Governing Law.  The Agreement shall be governed by the laws of the
State of Delaware, without application of the conflicts of law principles
thereof.

 

(j)         No Right to Continued Service.  The granting of the Option evidenced
hereby and this Agreement shall impose no obligation on the Company or any
Affiliate to continue the service of the Participant and shall not lessen or
affect the right that the Company or any Affiliate may have to terminate the
service of such Participant.

 

(k)        Jurisdiction.  The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby (whether brought by any party or any of its affiliates or against any
party or any of its affiliates) shall be brought in the Delaware Chancery Court
or, if such court

 

5

--------------------------------------------------------------------------------


 

shall not have jurisdiction, any federal court located in the State of Delaware
or other Delaware state court, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.  Process in any such suit,
action or proceeding may be served on each party anywhere in the world, whether
within or without the jurisdiction of any such court.  Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 4(a) shall be deemed effective service of process on such party.

 

(l)         WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

 

COBALT INTERNATIONAL
ENERGY, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Participant]

 

7

--------------------------------------------------------------------------------
